Name: Decision of the EEA Joint Committee No 34/97 of 29 May 1997 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of work and working conditions;  health;  deterioration of the environment;  chemistry
 Date Published: 1997-10-02

 2.10.1997 EN Official Journal of the European Communities L 270/21 DECISION OF THE EEA JOINT COMMITTEE No 34/97 of 29 May 1997 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 66/96 (1); Whereas Commission Directive 91/322/EEC of 29 May 1991 on establishing indicative limit values by implementing Council Directive 80/1107/EEC on the protection of workers from the risk related to exposure to chemical, physical and biological agents at work (2) is to be incorporated into the Agreement; Whereas Commission Directive 96/94/EC of 18 December 1996 establishing a second list of indicative limit values in implementation of Council Directive 80/1107/EEC on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following points shall be inserted after point 3 (Council Directive 80/1107/EEC) in Annex XVIII to the Agreement: 3a. 391 L 0322: Commission Directive 91/322/EEC of 29 May 1991 on establishing indicative limit values by implementing Council Directive 80/1107/EEC on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (OJ L 177, 5. 7. 1991, p. 22). 3b. 396 L 0094: Commission Directive 96/94/EC of 18 December 1996 establishing a second list of indicative limit values in implementation of Council Directive 80/1107/EEC on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (OJ L 338, 28. 12. 1996, p. 86). Article 2 The texts of Directive 91/322/EEC and Directive 96/94/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1997. For the EEA Joint Committee The President C. DAY (1) OJ L 71, 13. 3. 1997, p. 39. (2) OJ L 177, 5. 7. 1991, p. 22. (3) OJ L 338, 28. 12. 1996, p. 86.